                       IN TIIB UNITED STATES DISTRICT COURT
                   FOR TIIB EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. S:l 7-CR-42-D



UNITED STATES OF AMERICA                     )
                                             )
                  v.                         )                     ORDER
                                             )
DAVID HAYNES,                                )
                                             )
                           Defendant.        )


       On June 22, 2020, David Haynes ("Haynes" or "defendant'') moved pm se for early

termination of supervised release [D.E. 2]. Haynes' s supervised release began on August 31, 2012.

On July 15, 2020, the government responded in opposition [D.E. S, 6, 8]. On September 18, 2020,

Haynes' probation office notified the court that Haynes is compliant and has benefitted from

treatment, but that Haynes would benefit from continued supervision and treatment [D.E. 10]. On

February 1, 2021, Haynes responded [D.E. 11].

       In deciding whether to grants Haynes's motion for early termination of supervised release,

the court has considered the entire record. Haynes engaged in serious criminal behavior involving

possession of child pornography. See PSR [D.E. 6] ,r,r 10-13. On May 4, 2009, the United States

District Court for the Central District of California sentenced Haynes to 60 months' imprisonment

and 10 years' supervised release. See [D.E. S] 1-2. Nonetheless, Haynes has taken some positive

steps since his conviction and while on supervised release. See [D.E. 2, 11]; cf. Pep_per v. United

States, 562 U.S. 476, 491 (2011).

       In light ofthe record, the court finds that Haynes needs continued supervision and treatment.

Thus, defendant's motion for early termination of supervised [D.E. 2] is DENIED.



            Case 4:17-cr-00042-D Document 12 Filed 02/09/21 Page 1 of 2
SO ORDERED. This _j_   daf of February 2021.


                                        1.ANffis C. DEVER ill
                                        United States District Judge




                                    2

   Case 4:17-cr-00042-D Document 12 Filed 02/09/21 Page 2 of 2
